Title: To Benjamin Franklin from David Gregorie, 30 September 1780
From: Gregorie, David
To: Franklin, Benjamin


Sir
Dunkerque 30th Septemb. 1780
I am desired to lay before your Excellency the Subjoined vouchers to Establish a proof of the atrocious abuse made by Capt Edward Macatter Commander of the black Princess Privateer, of the Power vested in him by the United States of America.
The paper No 1 is a regular Protest taken by John McIsaac master of the Brig the John, at Dublin the 13 July last and by him & his Crew the next day affirmed upon Oath before the Lord Mayor of that City, Setting forth, That having been Captured by the abovenamed Privateer on the 8 July, one of the Officers compelled him by holding a Pistol to his breast to signe a Ransombill for £ 400 Sterling altho the Veshel burthen about 70 Tuns & her Cargo of Coals were not in his own estimation worth above half that Sume—. I having with this proof in hand ineffectually offred Mr John Torris who is Capt Macatters Agent in this Town to pay half the Ransom by way of Composition, McIsaac the master of the Brigg found a necessity to Sell the Ship & Cargo by Publick Auction for behoof of the Captors that they might touch to the utmost extent of what the Subject might be worth.
The paper marked No 2 leads a proof of this having been done in a regular manner & that both Ship & Cargo produced Net only about £193—Irish mony from which some expences on the Cargo are yet to be deducted, the Coals not being delivred when the Attestation was Sent away, but whatever may remain after all Charges are defrayed the Master offers to pay to the last Shilling, provided Capt Macatter or his Agent will accept of it as a full compensation for the Ransom, and further discharge all the expences of Duncan Flemings detention who was sent as hostage & furnish him besides a sume Sufficient to bear his charges home, Since no more mony can be drawn from the concerned, the Master himself and ev’n the owners of the Veshell being insolvent.

After this plain State of the Case permit me to represent to your Excy. that any deed executed by a Man when under the fear of his Life becomes Nul & of no avail— McIsaac however has done ev’rything in his power towards fulfilling the engagement he contracted under these circumstances, and he now further has recourse to the Justice & humanity of your Excellency to Request he may be pleased to interpose his Authority that Duncan Fleming the hostage be released upon the terms before Specify’d and sent home to his own Country—.
I have the honor to be—Sir Your Excellency’s most obedient and most faithfull Servant
David Gregorie—.Merchant at Dunkirk
Benjamin Franklin Esqr Minister Plenipotentiary from the United / States of America at his Seat at Passy
 
Endorsed: Answer’d Oct. 9.
Notation: David Gregorie Dunkirk Sept 30. 1780
